Exhibit 10.3

MARTIN SHKRELI

c/o MSMB Capital Management LLC

330 Madison Avenue, 6th Floor

New York, New York 10017

October 18, 2011

Myrexis, Inc.

305 Chipeta Way

Salt Lake City, UT 84108

Attn: Chairman of the Board

Gentlemen:

This letter agreement is being executed and delivered in connection with an
Agreement of even date herewith by and among Myrexis, Inc. and certain parties
referred to therein collectively as the MSMB Parties (the “Agreement”), setting
forth the terms and conditions of settlement of all matters set forth in or
arising out of the letter from MSMB Healthcare LP, to Myrexis, dated as of
August 12, 2011, giving notice of its intention to conduct a proxy contest and
nominating two individuals for election as Class II Directors of Myrexis at the
2011 Annual Meeting (the “Nomination Letter”). I may be deemed to be an
Affiliate of the MSMB Parties. All terms used but not defined herein shall have
the same meanings ascribed to them in the Agreement.

In consideration of the representations, warranties, covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, and in order to induce
Myrexis to enter into the Agreement (and into a similar agreement of even date
herewith and therewith by and between Myrexis and Jason Aryeh, one of the
individuals nominated by the Nomination Letter), I hereby agree not to, and not
to cause or permit any other existing or future Affiliate of mine to, take any
action or refrain from taking any action which, if done or refrained from being
done by such entity, would constitute a breach by such entity of its obligations
under the Agreement, if it is or were to be a party to the Agreement.

I acknowledge and agree that my obligations under this letter agreement are
primary obligations and that, in the event of any breach by me of any of my
obligations hereunder, Myrexis may seek relief against me. No modification of
the Agreement, including but not limited to any of the obligations of any of the
MSMB Parties thereunder, shall release me from or affect any of my obligations
hereunder.

Without limiting the foregoing, the provisions of Sections 2.1 and 2.2 of the
Agreement are hereby incorporated by reference and made a part hereof, as fully
and effectively as if set forth expressly herein, except that any direct or
indirect reference to any MSMB Party therein shall be deemed to be a reference
instead to me and any reference to the Agreement therein shall be deemed to be a
reference instead to this letter agreement.



--------------------------------------------------------------------------------

Page 2

Myrexis, Inc.

October 18, 2011

 

I hereby represent and warrant that, as of the date hereof, I do not have any
record or beneficial ownership of any securities, including but not limited to
derivative securities, of Myrexis, whether or not, in the case of beneficial
ownership, included within the definition of beneficial ownership under Rule
13d-3 under the Securities Exchange Act of 1934, as amended, except for
securities so owned by the MSMB Parties.

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter enclosed herewith, whereupon this
letter agreement shall take effect as an agreement between Myrexis and me.

 

/s/ Martin Shkreli

Martin Shkreli

Accepted and Agreed to:

 

MYREXIS, INC. By:  

/s/ Gerald P. Belle

  Name: Gerald P. Belle   Title: Chairman of the Board